Citation Nr: 0824368	
Decision Date: 07/21/08    Archive Date: 07/30/08

DOCKET NO.  06-24 508	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, that denied the veteran's 
application to reopen a claim of service connection for 
schizophrenia.  

The veteran was afforded a personal hearing before a hearing 
officer at the RO in March 2006 and a video conference 
hearing before the undersigned in August 2007.  Transcripts 
of the hearings are of record.  

In January 2008, the Board reopened the matter and remanded 
for additional development and due process concerns.  The 
case has been returned for further appellate review.


FINDING OF FACT

Schizophrenia pre-existed service and was permanently 
aggravated during service beyond the natural progression of 
the disease. 


CONCLUSIONS OF LAW

1.  The presumption of soundness at entrance is rebutted.  38 
U.S.C.A. §§ 1101, 1111, 1112, 1113, 1153 (West 2002); 38 
C.F.R. §§ 3.303, 3.306 (2007).

2.  Schizophrenia was permanently aggravated during active 
duty service.  38 U.S.C.A. §§ 1153 (West 2002); 38 C.F.R. §§ 
3.303, 3.306 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

A veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior before 
acceptance and enrollment and was not aggravated by such 
service.  Only such conditions as are recorded in examination 
reports are to be considered as noted.  See 38 U.S.C.A. 
§ 1111; 38 C.F.R. § 3.304(b).  

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a).  

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  This includes medical facts and principles 
which may be considered to determine whether the increase is 
due to the natural progress of the condition.  Aggravation 
may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during and subsequent to service.  
38 C.F.R. § 3.306(b).

Determination of the existence of a pre-existing condition 
may be supported by contemporaneous evidence, or recorded 
history in the record, which provides a sufficient factual 
predicate to support a medical opinion, see Miller v. West, 
11 Vet. App. 345, 348 (1998), or a later medical opinion 
based upon statements made by the veteran about the pre- 
service history of his/her condition.  Harris v. West, 203 
F.3d. 1347 (Fed. Cir. 2000).

The veteran's pre-service medical records show that the 
veteran received private treatment for behavioral problems 
and depression.  In September 1975, he was diagnosed as 
having simple schizophrenia during treatment at Arkansas 
State Hospital.  He received counseling from February 1976 
through May 1976.  Although the veteran's entrance 
examination states that his psychiatric examination was 
normal, his pre-service private records show otherwise.  
Therefore, the presumption of soundness does not attach.  
Gardner v. Nicholson, 20 Vet. App. 452 (2006).  If a 
preexisting disability is noted upon entry into service, the 
veteran cannot bring a claim for service connection for that 
disability, but the veteran may bring a claim for aggravation 
of that disability under 38 U.S.C.A. § 1153 and the burden 
falls on the veteran to establish aggravation.  See Jensen v. 
Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994).  

If the presumption of aggravation under section 1153 arises, 
the burden shifts to the government to show a lack of 
aggravation by establishing that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C. § 
1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417.  
Clear and unmistakable evidence is required to rebut the 
presumption of aggravation.  Cotant v. Principi, 17 Vet. App. 
116 (2003).  

Following a careful review of the evidence, the Board finds 
that the veteran's schizophrenia was aggravated during 
service.  In June 1976, a physician from Arkansas State 
Hospital stated that the veteran was treated for symptoms of 
laughing inappropriately, having flight of ideas, and visual 
hallucinations.  Following counseling, however, the veteran's 
condition was appreciable and he had become more responsible.  

Inservice treatment records show that in June 1976, the 
veteran was admitted for treatment for acute psychotic 
reaction.  He was in his fourth week of training and was 
referred for a psychiatric admission from the emergency room 
where he was treated following 4 to 5 hours of psychotic 
behavior.  It was noted that he appeared perplexed and 
autistic.  His answers were wildly inappropriate and he would 
gaze about the room as if responding to auditory 
hallucinations.  The veteran was completely oriented, but his 
affect was flat and he had no insight or judgment.  He was 
diagnosed as having severe schizophrenia, paranoid type.  A 
September 1976 in-service Medical Evaluation Board report 
concluded that the veteran had schizophrenia which existed 
prior to service, but was aggravated by service.

During a March 2008 VA examination, the examiner stated that 
a review of the veteran's records show that there was a 
worsening of his condition in service; however, it was 
somewhat speculative whether that represented a natural 
course of the veteran's symptomatology or as aggravation of 
the pre-existing condition.  He concluded that he believed 
that under the stress of the military, it was more likely 
than not that there would have been an exacerbation of 
symptoms, although it was difficult to be certain without 
resorting to speculation.  The diagnosis was that of 
schizoaffective disorder and the examiner noted that the 
veteran's symptoms are severe and have persisted for years. 

Under the benefit-of-the-doubt rule, for the veteran to 
prevail, there need not be a preponderance of the evidence in 
his favor, but only an approximate balance of the positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for the benefit to be 
denied.  Gilbert, 1 Vet. App. at 54.  Given the evidence set 
forth above, such a conclusion cannot be made in this case.  
The March 2008 VA examiner stated that he could not be 
certain that the veteran's condition was aggravated during 
service without resorting to speculation.  However, he did 
state that it was more likely than not that there would have 
been an exacerbation of symptoms.  Although this opinion is 
not definitive, when considered together with pre-service and 
inservice medical evidence, the evidence is deemed to be at 
least in relative equipoise.  The record shows that the 
veteran's psychiatric condition worsened during service, he 
is currently diagnosed with a psychiatric disability and the 
VA examination determined that his condition was permanently 
aggravated by service.  The Board must conclude that the 
presumption of aggravation arises.  There is no evidence 
contradicting that finding.  Thus, resolving reasonable doubt 
in the favor of the veteran, service connection for 
schizophrenia is warranted.

The duty to notify and assist has been met to the extent 
necessary to grant the claim.  38 U.S.C.A. §§ 5103, 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005).  Thus, there is no 
prejudice to the veteran in deciding his claim at this time.  
See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  


ORDER

Entitlement to service connection for schizophrenia is 
granted.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


